Case 0:19-cv-61189-RAR Document 92 Entered on FLSD Docket 07/20/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CV-61189-RAR

  REVO REYNOLDS,

          Plaintiff,

  v.

  CITY OF HALLANDALE BEACH,
  FLORIDA; THE SET ENTERPRISES, INC.,
  a Florida profit corporation; and JOSUE
  HERNANDEZ, individually,

        Defendants.
  _________________________________________/

                                       ORDER OF DISMISSAL

          THIS CAUSE comes before the Court upon sua sponte review of the record.                      On

  November 7, 2019, Plaintiff filed a Second Amended Complaint against Defendants City of

  Hallandale Beach Florida (“City”), The Set Enterprises, Inc. (“Set”), and Josue Hernandez

  (“Hernandez”). See Second Amended Complaint [ECF No. 53].                 Plaintiff’s Second Amended

  Complaint advances a series of constitutional violations under 42 U.S.C. § 1983, as well as several

  state law claims. 1 Id. Plaintiff alleges subject matter jurisdiction pursuant to 42 U.S.C. § 1983,

  42 U.S.C. § 1988, 28 U.S.C. § 1331, 28 U.S.C. § 1343, and supplemental jurisdiction under 28

  U.S.C. § 1367(a). Id. at ¶ 5.


  1
     Specifically, Plaintiff’s Second Amended Complaint alleges the following counts: Excessive Force
  Under 42 U.S.C. § 1983 Against Hernandez (Count 1); False Arrest Under 42 U.S.C. § 1983 Against
  Hernandez (Count 2); Initiation and Pursuit of Prosecution Without Probable Cause Under 42 U.S.C.
  § 1983 Against Hernandez (Count 3); Monell Claim for Failure to Act Under 42 U.S.C. § 1983 Against the
  City (Count 4); Vicarious Liability for State Law Claim of Battery Against Set (Count 5); State Law Claim
  of Battery Against Hernandez (Count 6); State Law Claim of False Imprisonment Against Hernandez
  (Count 7); State Law Claim of Malicious Prosecution Against Hernandez (Count 8); State Law Claim of
  Negligent Retention Against the City (Count 9); and State Law Claim of Negligent Retention Against Set
  (Count 10). See generally Second Am. Comp.
Case 0:19-cv-61189-RAR Document 92 Entered on FLSD Docket 07/20/2020 Page 2 of 3



          On March 13, 2020, Defendant Set filed a Motion for Summary Judgment [ECF No. 75],

  and later, an Amended Motion for Summary Judgment [ECF No. 76]. On May 7, 2020, Plaintiff

  and Defendants City of Hallandale Beach and Josue Hernandez filed a Stipulation for Dismissal

  With Prejudice [ECF No. 91], stipulating to the dismissal of all claims against the City and

  Hernandez. Accordingly, the only remaining claims in this case are the two state law claims

  against Set—Vicarious Liability for the State Law Claim of Battery (Count 5) and the State Law

  Claim of Negligent Retention or Supervision (Count 10).

          Given the dismissal of all of Plaintiff’s federal law claims, there remains no independent

  basis to support the Court’s exercise of original jurisdiction over Plaintiff’s state law claims against

  Set. Under 28 U.S.C. § 1367(c), where the court has dismissed all claims over which it has original

  jurisdiction, the court has discretion to exercise supplemental jurisdiction over the remaining state

  law claims. See Palmer v. Hosp. Auth. of Randolph County, 22 F.3d 1559, 1567 (11th Cir. 1994).

  As the Eleventh Circuit made clear in Palmer, if a court has power to exercise supplemental

  jurisdiction under § 1367(a), then the court should exercise that jurisdiction unless § 1367(b) or (c)

  applies to limit the exercise. See id. In this case, § 1367(c) applies because the court “has

  dismissed all claims over which it has original jurisdiction,” namely Plaintiff’s § 1983 claims.

  See 28 U.S.C. § 1367(c)(3).

          Therefore, the Court finds that the remaining state law claims are best resolved by Florida

  courts. Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997) (“State

  courts, not federal courts, should be the final arbiters of state law.”) (citing Hardy v. Birmingham

  Bd. of Educ., 954 F.2d 1546, 1553 (11th Cir. 1992)). This is especially true where all of Plaintiff’s




                                                Page 2 of 3
Case 0:19-cv-61189-RAR Document 92 Entered on FLSD Docket 07/20/2020 Page 3 of 3



  federal law claims have been dismissed prior to trial. 2 See United Mine Workers v. Gibbs, 383

  U.S. 715, 726 (1966) (“Needless decisions of state law should be avoided both as a matter of

  comity and to promote justice between the parties, by procuring for them a surer-footed reading of

  applicable law.”); see also Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1288 (11th Cir. 2002)

  (explaining that “[t]he argument for dismissing the state law claims in order to allow state courts

  to resolve issues of state law is even stronger when the federal law claims have been dismissed

  prior to trial”); Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999) (“[T]his Court has

  noted that if the federal claims are dismissed prior to trial, Gibbs strongly encourages or even

  requires dismissal of state claims.”) (citations and internal quotations omitted). Moreover, “[b]oth

  comity and economy are served when issues of state law are resolved by state courts.” Rowe, 279

  F.3d at 1288 (citation omitted).        Accordingly, the Court declines to exercise supplemental

  jurisdiction over Counts Five and Ten of Plaintiff’s Second Amended Complaint.

          For the foregoing reasons, it is hereby

          ORDERED AND ADJUDGED that Counts 5 and 10 of Plaintiff’s Second Amended

  Complaint are DISMISSED WITHOUT PREJUDICE. Any pending motions are DENIED AS

  MOOT. The Clerk is directed to mark this case CLOSED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of July, 2020.



                                                                _________________________________
                                                                RODOLFO A. RUIZ II
                                                                UNITED STATES DISTRICT JUDGE

  2
    Although this case was originally set for trial in May 2020, the trial date has been pushed back repeatedly
  due to Administrative Orders issued by the Southern District of Florida continuing all jury trials given the
  COVID-19 pandemic. Most recently, Administrative Order 2020-41 continued all trials in the District until
  October 13, 2020. Thus, even if the Court could accommodate the parties in its first-available jury trial
  period, the trial would not occur for at least another three months. Dismissing this case now, when it is
  clear that trial will not occur in the near future, advances principles of comity and economy.

                                                  Page 3 of 3
